Citation Nr: 0305058	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA 
pension benefits in the amount of $24,952.73.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from December 
1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 decision of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (the RO).  A motion by the veteran to advance his 
appeal on the Board's docket was recently granted pursuant to 
38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  The veteran was in receipt of VA pension benefits.   The 
veteran failed to timely notify VA of his incarceration, 
resulting in an overpayment indebtedness of $24,952.73.

2.  The veteran was at fault in the creation of the 
indebtedness in the amount of $24,952.73.  His fault was 
mitigated by the circumstances of his disability and by his 
inability to obtain information regarding the overpayment due 
to his incarceration.  

3.  VA was without fault in the creation of the overpayment.  
Additional diligence on the part of VA, however, could have 
discovered the information necessary to avoid or mitigate the 
overpayment.  

4.  The veteran was unjustly enriched as a result of the 
overpayment.  The unjust enrichment was mitigated since the 
veteran did not benefit directly from the overpayment due to 
his incarceration.  

5.  Collection of the overpayment could deprive the veteran 
of basic necessities or nullify the objective for which the 
benefits were intended.


CONCLUSION OF LAW

Recovery of overpayment of pension benefits in the amount of 
$24,952.73 would be against equity and good conscience.  38 
U.S.C.A. §§  5103, 5103A, 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a waiver of recovery of 
an overpayment of pension benefits in the amount of 
$24,952.73.  The Committee found that collection of the 
entire indebtedness would not be against the principles of 
equity and good conscience.  See 38 C.F.R. § 1.965 (2002).  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the veteran's claim and render a decision first as to 
the issue of "bad faith" and then as to whether the 
principles of "equity and good conscience" necessitates a 
waiver.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of 


VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000.  In this case, the 
veteran's waiver request was filed in January 2002.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 200).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issue 
before the Board is based upon a request for a waiver of an 
overpayment filed by the veteran in January 2002.  The 
request 


appeared substantially complete on its face.  The veteran 
clearly identified the overpayment indebtedness in question 
and the benefit sought.  Further, he referenced the bases of 
the overpayment and set out the bases for his request.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with a March 2002 waiver decision and May 
2002 statement of the case.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed, especially in light of the full grant of 
the benefit sought herein.  Further development to permit 
notification to the veteran of what evidence was his 
responsibility to obtain and what evidence VA would obtain on 
his behalf would only delay a final decision and serve no 
useful purpose.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain all records pertinent to the issue of 
waiver.  It does not appear that there are any additional 
pertinent records to be requested or obtained.  As discussed 
below, the outcome of this case in essence hinges on 
documents already filed with VA.

Finally, since this claim is based upon a request for a 
waiver of overpayment, there is no necessity for a medical 
examination.  As discussed below, however, the Board is aware 
of the veteran's psychiatric and renal disabilities. 

The veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran's accredited representative submitted 
a brief in February 2003.  

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the veteran 


has had ample notice of what might be required or helpful to 
his case.  VA has satisfied its duties to inform and assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Analysis

The appellant has requested that VA waive the recovery of the 
assessed overpayment of pension benefits at issue.  The law, 
however, precludes waiver of recovery of an overpayment or 
waiver of collection of the any indebtedness where an 
indication of any one of the following elements is found to 
exist:  (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c) (West 2002).  The Committee determined 
in March 2002 that while there was no evidence of fraud, 
misrepresentation or bad faith on the part of the appellant, 
the appellant was at fault in the creation of the overpayment 
(Note:  the appellant's fault was deemed excusable by the 
Committee), that the appellant would be unjustly enriched if 
a waiver were granted, and that there was no basis to believe 
that collection of the overpayment would impose an undue 
hardship on the appellant.  The Committee concluded that 
recovery of the overpayment would not be against equity and 
good conscience.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
he may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately report his incarceration led to the creation of 
the overpayment, but such actions do not automatically 
preclude the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 38 
U.S.C.A. § 5302(a).  However, to dispose of this matter on 
appeal, the Board must determine whether the 


recovery of the overpayment would be against the principles 
of equity and good conscience, thus, permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The list of elements contained in the regulation is not, 
however, all inclusive. See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to the 
veteran are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

In January 2000, the Baltimore, Maryland VA Regional Office 
directed a letter to the veteran advising him that his VA 
pension benefits had ceased as of June 9, 1999, due to his 
incarceration.  He was informed in that letter that he would 
be advised shortly about how much he had been overpaid, and 
how he could repay the debt.  The veteran was subsequently 
advised that he had incurred an overpayment pension 
indebtedness of $24,952.73.  

In January 2002, the veteran applied for a waiver of the 
foregoing pension overpayment debt.  In a March 2002 waiver 
decision, the Committee denied the veteran's waiver request.  

The veteran has offered no excuses regarding his failure to 
timely notify VA of his incarceration other than stating that 
he was not aware that his benefits would be stopped upon 
incarceration.  The veteran's benefits checks were made 
payable to him, but were mailed to an address where he did 
not reside, namely, his mother's 


address.  The evidence reflects that the veteran never filed 
a non-receipt claim for any of his VA benefits checks during 
1999 and 2000.  Although the Committee concluded that the 
veteran was at fault in the creation of the overpayment, they 
also concluded that his fault was not intentional, and 
thereby excused that fault.  The Board has carefully reviewed 
the entire record in light of the veteran's contentions and 
the applicable law and regulations.  In terms of fault, the 
veteran has simply stated that he did not intend to deceive 
VA for purposes of obtaining benefits, and thus he should not 
be held responsible for the repayment of those benefits he 
received to which he was not entitled.  Essentially, a person 
who is a recipient of VA compensation benefits must notify 
the VA of all circumstances which will affect his or her 
entitlement to receive the benefit being paid.  After 
consideration of the record, the Board concurs with the RO 
that the veteran was at fault in the creation of the 
overpayment.  The veteran had actual notice that his 
incarceration would affect the amount of VA disability 
compensation payments.  Simply put, but for the veteran's 
failure to timely report his incarceration, the overpayment 
would not have been created.  Thus fault in the creation of 
the debt rests with the veteran.  

The Board also concurs with the finding of the RO regarding 
the veteran's fault, however, in determining that his fault 
was considerably mitigated.  Specifically, the veteran never 
directly tried to deceive VA regarding his incarceration, 
although, he could have been more forthcoming in certain 
instances; and he readily admitted his responsibilities 
regarding the overpayment.  In what may be considered a 
genuine acceptance of responsibilities, the veteran has been 
very forthcoming in offering to enter into a repayment plan.  
He has disclosed the ownership of a 40 acre tract of land 
that he claims to own with his ex-spouse, and has offered to 
sign his half of the property over to VA as a repayment.  
There is also evidence in the claims file, however, that the 
veteran's interest in this property may have been awarded to 
his ex-spouse in a June 1999 Divorce Decree.  Regardless, the 
appellant's overall pattern of action is consistent with our 
end determination and arrival at a waiver.  

With regards to the element of the fault of the VA, the Board 
determines that VA was not at fault.  The RO did all that was 
required under the law to inform the 


veteran of his responsibilities and then monitored the 
required documents submitted to VA.  The Board is compelled 
to point out in this analysis, however, that additional 
diligence on the part of VA could have discovered the 
information necessary to avoid or mitigate the overpayment.  
VA was informed through an anonymous source of the veteran's 
incarceration in September 1998.  Unfortunately, VA resources 
are not such that every piece of evidence can be combed for 
the purpose of establishing continued eligibility status.  
The essential information necessary to discontinue the 
veteran's pension benefits was available to VA in September 
1998, at the very least for follow-up purposes, but it was 
not submitted in a manner that was consistent with 
established VA procedures.  

It is incumbent upon the Board to analyze the financial data 
provided by the veteran and determine if collection of the 
overpayment would seriously impair his ability to provide 
himself with the basic necessities of life.  The Board is 
particularly mindful of the principle that the veteran is 
expected to accord a debt to the Government the same regard 
given to any other debt.  Furthermore, the proper analysis of 
undue hardship must take into consideration not only the 
veteran's present financial picture but also a realistic 
projection of his status in the foreseeable future.  

The veteran is considerably disabled and has indicated his 
inability to retain stable employment.  His financial 
statement of June 1999 reflected no income from employment.  
He was incarcerated at that time and remained so until his 
release in December 2002.  His life circumstances reflect that 
since his release he has had considerable difficulties 
associated with the treatment of his well-documented end stage 
renal failure.  The veteran stated in February 2003, that 
since release from prison he has been essentially homeless, 
living in his ex-girlfriend's truck, and that he is required 
to receive kidney dialysis treatment three time a week.  The 
veteran has presented ample credible medical documentation 
supporting these statements.  The veteran's prospects for 
employment following incarceration for a serious felony of 
arson would be considerably hampered even without his severe 
physical disabilities.  It is clear that even with prudent 
budgeting the veteran would not be able to repay the 


overpayment over time without significantly impairing or 
curtailing funding for the basic necessities of life.  
Affording the veteran the benefit of the doubt in this 
analysis, the evidence is at the very least in equipoise as to 
the question of whether he will be forced to endure a lack of 
food, clothing, warmth, or shelter as a result of the 
collection of even a portion of the debt.  

Of equal significance is the finding that the evidence is in 
equipoise on the question of whether the failure to make 
restitution would result in the veteran's unjust enrichment 
by virtue of the fact that he will have retained money to 
which he was not legally entitled.  The basis for placing 
this evidence in equipoise is specifically found in the fact 
that the veteran was incarcerated during the time that the 
overpayment was created.  His VA pension benefit payments 
were, in fact, sent to his mother's address.  There is 
evidence that the veteran's children lived, at least part-
time, with his parents.  The veteran has stated that the 
overpayment funds were used to provide support for his 
children, and that he did not receive any of it.  There is no 
evidence available to suggest otherwise.  Consequently, the 
unjust enrichment of the veteran from the overpayment is 
considerably mitigated since he did not directly share in the 
enrichment.  Finally, the veteran in this case did not, 
according to the available record, change his position to his 
detriment as a result of the award of VA compensation 
benefits.

Based on the evidence of record, the Board is persuaded that 
recovery of the overpayment would be unfair, unconscionable, 
and unjust.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would be unfair to recover the 
veteran's pension overpayment indebtedness in the amount of 
$24,952.73.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is evenly balanced at least as to the 
material issues of undue hardship and unjust enrichment, and 
supports the veteran's request for a waiver as to the other 
material issues.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, the veteran's request for a waiver is granted. 


ORDER

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $24,952.73 is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

